Case 1:20-cv-00935-RRM-SJB Document 1 Filed 02/20/20 Page 1 of 13 PageID #: 1



   Law Offices of Vincent S. Wong
   Vincent S. Wong. Esq.
   39 East Broadway, Suite 306
   New York, NY 10002
   T: (212) 349-6099
   F: (212) 349-6599
   Attorneys for the Plaintiff

   UNITED STATES DISTRICT COURT
   EASTERN DISTRICT OF NEW YORK
   --------------------------------------------------------------x
   Xi Tang and Zhong Ping Li,
   individually and on behalf of all other employees
   similarly situated,
                                                                      Civil Action No.

                                               Plaintiffs,
                             v.

                                                                      COMPLAINT
   Incare Metal Holdings, Corp.,
   Tian Xin Situ, and
   Carol “Doe”

                                                Defendants.
   ---------------------------------------------------------------x

   Plaintiffs, Xi Tang and Zhong Ping Li, by the undersigned attorneys, the Law Offices of
   Vincent S. Wong, complaining of defendants hereby states:

                                    PRELIMINARY STATEMENT

       1. Plaintiffs bring this action against the Defendants Incare Metal Holdings, Corp.,

           Tian Xin Situ, and Carol “Doe”, (hereinafter, collectively, "Defendants") to

           recover damages, he is: (i) entitled to unpaid wages from Defendants for work

           performed for which they received no compensation at all or less compensation then

           required by minimum wage law; (ii) unpaid wages for overtime work for which they

           did not receive overtime premium pay, as required by law, and (iii) liquidated

           damages, declaratory relief, costs, interest and attorney fees pursuant to the FLSA (29

           U.S.C. §§201 et seq.) and NYLL (New York Labor Law §§ 650 et seq. and other
Case 1:20-cv-00935-RRM-SJB Document 1 Filed 02/20/20 Page 2 of 13 PageID #: 2



         appropriate rules, regulations, statutes and ordinance governing minimum and

         overtime wages, spread of hours, and notices and statements of rates of pay).

                              JURISDICTION AND VENUE

      2. This Court has subject matter jurisdiction over this action, pursuant to 29 U.S.C. §

         201 et seq. and 28 U.S.C. § 1331.

      3. This Court has jurisdiction over the State Law claim pursuant to 28 USC § 1367

         since it is so related to the FLSA claim that it forms part of the same case or

         controversy.

      4. This Court has personal jurisdiction over Defendants because they are engaged in

         business within the State of New York, and the events complained of occurred in

         New York.

      5. Venue is proper in the Eastern District of New York pursuant to 28 U.S.C. § 1391

         because it is the judicial district in which a substantial part of the events or

         omissions giving rise to the claim occurred.

                                       THE PARTIES

      6. Plaintiff Xi Tang (“Tang”) is an individual resident of the City and State of New

         York, with a residence located in New York.

      7. Plaintiff Zhong Ping Li (“Li”) is an individual resident of the City and State of

         New York, with a residence located in New York.

      8. Upon information and belief Defendant Incare Metal Holdings, Corp. (“Incare

         Metal”) is a domestic corporation located at 571 63RD ST, BROOKLYN, NEW

         YORK, 11220
Case 1:20-cv-00935-RRM-SJB Document 1 Filed 02/20/20 Page 3 of 13 PageID #: 3



      9. At relevant times, defendant Incare Metal has been, and continues to be, an

         employer engaged in interstate commerce and/or the production of goods for

         commerce within the meaning of the FLSA, 29 U.S.C. §§ 206(a) and 207(a).

      10. At all relevant times, defendant Incare Metal has had gross revenues in excess of

         $500,000.00.

      11. Upon information and belief, at relevant times herein, defendant Incare Metal has

         used goods and materials produced in interstate commerce, and has employed at

         least two individuals who handled such goods and materials.

      12. Upon information and belief, at relevant times, defendant Incare Metal has

         constituted an “enterprise” as defined in the FLSA.

      13. Upon information and belief defendant Incare Metal was an employer of

         Plaintiffs.

      14. Upon information and belief Defendant Tian Xin Situ (“Situ”) is an individual

         who is an owner or part owner, manager, and principal of defendant Incare Metal,

         who has the power to hire and fire employees, set wages and schedules, and

         maintain their records.

      15. Upon information and belief, defendant Situ was involved in the day-to-day

         operations of defendant Incare Metal and played an active role in managing the

         business.

      16. Upon information and belief Defendant Carol “Doe” (“Carol”) is an individual,

         whose real name is unknown but was called Carol, who is an owner or part

         owner, manager, and/or principal of defendant Incare Metal, who has the power to

         hire and fire employees, set wages and schedules, and maintain their records.
Case 1:20-cv-00935-RRM-SJB Document 1 Filed 02/20/20 Page 4 of 13 PageID #: 4



      17. Upon information and belief, defendant Carol was involved in the day-to-day

         operations of defendant Incare Metal and played an active role in managing the

         business.

      18. Defendants are employers within the meaning of the FLSA and New York Labor

         Law.

      19. Upon information and belief that Defendants have had continuous, regular, and

         systematic contact in/with the State of New York.

                                   STATEMENT OF FACTS

      20. Defendant Incare Metal is a metal recycling business.

      21. Plaintiffs were employed primarily as a mover/helper.

      22. Plaintiffs’ job primary of lifting, carrying, sorting, separating and compressing

         various objects, usually metal.

      23. Plaintiff’s work was performed in the normal course of defendants' business and

         was integrated into the business of defendants, and did not involve executive or

         administrative responsibilities

         Plaintiff Zhong Ping Li

      24. Plaintiff Zhong Ping Li was employed by Defendants from approximately April

         2014 to May 19, 2019.

      25. Plaintiff Li was normally scheduled to work six days days per week, Saturday to

         Thursday, from 9am to 7pm with de minimis breaks.

      26. Plaintiff Li would sometimes switch his normal day off, Friday, with other

         workers, but would always work six days per week.

      27. Plaintiff Li was paid once per week, usually on Monday.
Case 1:20-cv-00935-RRM-SJB Document 1 Filed 02/20/20 Page 5 of 13 PageID #: 5



      28. Plaintiff Li was paid $100 per day when he first started, regardless of the hours

         worked.

      29. In approximately May 2014 Li’s pay became $110 per day, regardless of the

         hours worked.

      30. In approximately June 2017 Li’s pay became $115 per day, regardless of the

         hours worked.

      31. In approximately June 2018 Li’s pay became $120 per day, regardless of the

         hours worked.

      32. Plaintiff Li was paid in cash and check.

         Plaintiff Xi Tang

      33. Plaintiff Xi Tang was employed by Defendants from approximately June 2016 to

         May 2019.

      34. Plaintiff Tang was normally scheduled to work six days per week, with

         Wednesday as his usual day off, from 9am to 7pm with de minimis breaks.

      35. Plaintiff Tang would sometimes switch his normal day off, Wednesday, with

         other workers, but would always work six days per week.

      36. Plaintiff Tang was paid once per week, usually on Monday.

      37. Plaintiff Tang was paid $90 per day when he first started, regardless of the hours

         worked.

      38. In approximately December 2016 Tang’s pay became $95 per day, regardless of

         the hours worked.

      39. In approximately June 2017 Tang’s pay became $100 per day, regardless of the

         hours worked.
Case 1:20-cv-00935-RRM-SJB Document 1 Filed 02/20/20 Page 6 of 13 PageID #: 6



      40. In approximately December 2017 Tang’s pay became $105 per day, regardless of

         the hours worked.

      41. In approximately June 2018 Tang’s pay became $115 per day, regardless of the

         hours worked.

      42. Defendants did not pay Plaintiffs minimum wage, overtime compensation, and

         spread of hours compensation required by both the Fair Labor Standards Act and

         New York Labor Law.

      43. Defendants’ failure to pay Plaintiffs an amount at least equal to the Federal or

         New York State minimum wages in effect during the relevant time periods was

         willful, and lacked a good faith basis.

      44. In addition, Defendants failed to pay Plaintiff any overtime “bonus” for hours

         worked beyond 40 hours in a workweek, in violation of the FLSA, the New York

         Labor Law, and the supporting New York State Department of Labor regulations.

      45. Defendants’ failure to pay Plaintiff the overtime bonus for overtime hours worked

         was willful, and lacked a good faith basis.

      46. Defendants did not provide Plaintiff with proper wage stubs of hiring statements

         as required by law.

      47. Defendants failed to provide Plaintiff with written notices providing the

         information required by the Wage Theft Prevention Act – including, inter alia

         Defendants’ contact information, her regular and overtime rates, and intended

         allowances claimed – and failed to obtain her signatures acknowledging the same,

         upon her hiring or at any time thereafter, in violation of the Wage Theft

         Prevention Act in effect at the time.
Case 1:20-cv-00935-RRM-SJB Document 1 Filed 02/20/20 Page 7 of 13 PageID #: 7



      48. Defendants failed to provide Plaintiff with weekly records of his regular and

         overtime compensation and hours worked, in violation of the Wage Theft

         Prevention Act.

      49. Upon information and belief, while Defendants employed Plaintiff, and through

         all relevant time periods, Defendants failed to maintain accurate and sufficient

         time records or provide accurate records to employees.

                                             COUNT I

                         (Fair Labor Standards Act – Minimum Wage)

      50. Plaintiffs repeat, reallege, and incorporate by reference the foregoing allegations

         as if set forth fully and again herein.

      51. At all relevant times, defendants employed Plaintiffs within the meaning of the

         FLSA.

      52. Defendants failed to pay a salary greater than the minimum wage to Plaintiffs for

         all hours worked.

      53. As a result of Defendants’ willful failure to compensate Plaintiffs at a rate at least

         equal to the federal minimum wage for each hour worked, Defendants have

         violated, and continue to violate, the FLSA, 29 U.S.C. §§ 201 et seq., including

         29 U.S.C. §§ 206.

      54. The foregoing conduct, as alleged, constituted a willful violation of the FLSA

         within the meaning of 29 U.S.C. § 255(a), and lacked a good faith basis within the

         meaning of 29 U.S.C. § 260.

      55. Due to Defendants’ FLSA violations, Plaintiffs are entitled to recover from

         defendants his unpaid compensation, liquidated damages, interest, reasonable
Case 1:20-cv-00935-RRM-SJB Document 1 Filed 02/20/20 Page 8 of 13 PageID #: 8



         attorneys’ fees, and costs and disbursements of this action, pursuant to 29 U.S.C.

         § 216(b).



                                              COUNT II

                            (New York Labor Law – Minimum Wage)

      56. Plaintiffs repeats, realleges, and incorporates by reference the foregoing

         allegations as if set forth fully and again herein.

      57. At all relevant times, Plaintiffs were employed by Defendants within the meaning

         of the New York Labor Law, §§ 2 and 651.

      58. Defendants willfully violated Plaintiffs’ rights by failing to pay their

         compensation in excess of the statutory minimum wage in violation of the New

         York Labor Law §§ 190-199, 652 and their regulations.

      59. Defendants’ failure to pay compensation in excess of the statutory minimum wage

         was willful, and lacked a good faith basis, within the meaning of New York Labor

         Law § 198, § 663 and supporting regulations.

      60. Due to Defendants’ New York Labor Law violations, Plaintiffs are entitled to

         recover from Defendants their unpaid compensation, liquidated damages, interest,

         reasonable attorneys’ fees, and costs and disbursements of the action, pursuant to

         New York Labor Law § 198, and § 663(1).

                                              COUNT III

                              (Fair Labor Standards Act - Overtime)

      61. Plaintiffs repeats, realleges, and incorporates by reference the foregoing

         allegations as if set forth fully and again herein.
Case 1:20-cv-00935-RRM-SJB Document 1 Filed 02/20/20 Page 9 of 13 PageID #: 9



      62. At all relevant times, defendants employed Plaintiffs within the meaning of the

         FLSA.

      63. At all relevant times, Defendants had a policy and practice of refusing to pay

         overtime compensation to Plaintiff for hours he worked in excess of forty hours

         per workweek.

      64. As a result of Defendants’ willful failure to compensate Plaintiffs at a rate at least

         one-and-one half times the regular rate of pay for work performed in excess of

         forty hours per workweek, Defendants have violated the FLSA, 29 U.S.C. §§ 201

         et seq., including 29 U.S.C. §§ 207(a)(1) and 215(a).

      65. The foregoing conduct, as alleged, constituted a willful violation of the FLSA

         within the meaning of 29 U.S.C. § 255(a), and lacked a good faith basis within the

         meaning of 29 U.S.C. § 260.

      66. Due to Defendants’ FLSA violations, Plaintiffs are entitled to recover from

         Defendants their unpaid overtime compensation, liquidated damages, interest,

         reasonable attorneys’ fees, and costs and disbursements of this action, pursuant to

         29 U.S.C. § 216(b).

                                              COUNT IV

                                 (New York Labor Law - Overtime)

      67. Plaintiffs repeats, realleges, and incorporates by reference the foregoing

         allegations as if set forth fully and again herein.

      68. At all relevant times, Plaintiffs were employed by Defendants within the meaning

         of the New York Labor Law, §§ 2 and 651.
Case 1:20-cv-00935-RRM-SJB Document 1 Filed 02/20/20 Page 10 of 13 PageID #: 10



       69. Defendants willfully violated Plaintiffs’ rights by failing to pay his overtime

          compensation at rates at least one-and-one-half times the regular rate of pay for

          each hour worked in excess of forty hours per workweek in violation of the New

          York Labor Law §§ 650 et seq. and its supporting regulations in 12 N.Y.C.R.R. §

          146.

       70. Defendants’ failure to pay overtime was willful, and lacked a good faith basis,

          within the meaning of New York Labor Law § 198, § 663 and supporting

          regulations.

       71. Due to Defendants’ New York Labor Law violations, Plaintiffs are entitled to

          recover from Defendants their unpaid overtime compensation, liquidated

          damages, interest, reasonable attorneys’ fees, and costs and disbursements of

          the action, pursuant to New York Labor Law § 198, and §663(1).

                                               COUNT V

                             (New York Labor Law – Spread of Hours)

       72. Plaintiffs repeats, realleges, and incorporates by reference the foregoing

          allegations as if set forth fully and again herein.

       73. At all relevant times, Plaintiffs were employed by defendants within the meaning

          of the New York Labor Law, §§ 2 and 651.

       74. Defendants willfully violated Plaintiffs’ rights by failing to pay them an

          additional hour’s pay at the minimum wage for each day they worked more than

          ten hours, in violation of the New York Labor Law §§ 650 et seq. and its

          regulations in 12 N.Y.C.R.R. § 146-1.6.
Case 1:20-cv-00935-RRM-SJB Document 1 Filed 02/20/20 Page 11 of 13 PageID #: 11



       75. Defendants’ failure to pay the “spread of hours” premium was willful, and lacked

          a good faith basis, within the meaning of New York Labor Law § 198, § 663 and

          supporting regulations.

       76. Due to Defendants’ New York Labor Law violations, Plaintiff is entitled to

          recover from Defendants his unpaid compensation, liquidated damages, interest

          reasonable attorneys’ fees, and costs and disbursements of the action, pursuant to

          New York Labor Law § 198, and § 663(1).

                                           COUNT VI

                    (New York Labor Law – Wage Theft Prevention Act)

       77. Plaintiffs repeats, realleges, and incorporates by reference the foregoing

          allegations as if set forth fully and again herein.

       78. At all relevant times, Plaintiffs were employed by Defendants within the meaning

          of the New York Labor Law, §§ 2 and 651.

       79. Defendants willfully violated Plaintiffs’ rights by failing to provide them with the

          wage notices required by the Wage Theft Prevention Act when they were hired, or

          at any time thereafter.

       80. Defendants willfully violated Plaintiffs’ rights by failing to provide him with

          weekly wage statements required by the Wage Theft Prevention Act at any time

          during their employment.

       81. Due to Defendants’ New York Labor Law violations relating to the failure to

          provide compliant, accurate paystubs, Plaintiffs are entitled to recover from the

          Defendants statutory damages, up to the maximum statutory damages.
Case 1:20-cv-00935-RRM-SJB Document 1 Filed 02/20/20 Page 12 of 13 PageID #: 12



       82. Due to Defendants’ New York Labor Law violations relating to the failure to

           provide wage notices, Plaintiffs are entitled to recover from the Defendants

           statutory damages up to the maximum statutory damages.



                                   PRAYER FOR RELIEF

    WHEREFORE, Plaintiffs demand a judgment be granted for the following relief:

           a. A compensatory award of unpaid compensation, at the statutory overtime rate,

           due under the FLSA and the New York Labor Law;

           b. Compensatory damages for failure to pay the minimum wage pursuant to the

           FLSA and New York Labor Law;

           c. An award of liquidated damages as a result of defendants’ willful failure to pay

           the statutory minimum wage and overtime compensation pursuant to 29 U.S.C. §

           216;

           d. Compensatory damages for failure to pay the “spread of hours” premiums

           required by New York Labor Law;

           e. Liquidated damages for defendants’ New York Labor Law violations;

           f. Statutory damages for defendants’ violation of the New York Wage Theft

           Prevention Act;

           g. Back pay;

           h. Punitive damages;

           i. An award of prejudgment and post judgment interest;

           j. An award of costs and expenses of this action together with reasonable

           attorneys’ and expert fees; and
Case 1:20-cv-00935-RRM-SJB Document 1 Filed 02/20/20 Page 13 of 13 PageID #: 13



          k. Such other, further, and different relief as this Court deems just and proper.

          Dated: New York, NY
                 February 20, 2020
                                                 Respectfully submitted,



                                                 /s/Vincent S. Wong
                                                 Vincent S. Wong, Esq. (VW9016)
